Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4.2(d) AMENDMENT NO. 4 dated as of June 18, 2007 (this  Amendment ) to the LOAN AND SECURITY AGREEMENT dated as of June 30, 2003, as amended by Amendment No. 1 dated as of August 3, 2004, Amendment No. 2 dated as of June 30, 2006 and Amendment No. 3 dated as of May 9, 2007 (as the same may be further amended, supplemented or otherwise modified, renewed or replaced from time to time, the  Credit Agreement ), by and among BELMAR CAPITAL FUND LLC, a Delaware limited liability company (the  Borrower ), the Lenders referred to therein, Merrill Lynch Mortgage Capital, Inc., a Delaware corporation, as agent (the  Agent ), and Merrill Lynch Capital Services, Inc., a Delaware corporation (the  Swap Provider ). INTRODUCTORY STATEMENT On June 30, 2003, the Borrower, the Lenders, the Agent and the Swap Provider entered into the Credit Agreement pursuant to which the Lenders made available to the Borrower a revolving credit facility in the aggregate principal amount of $118,500,000, which was subsequently reduced to $58,500,000 and thereafter increased to $118,500,000. The Borrower has requested that the Lenders temporarily increase the amount available under the revolving credit facility by $125,000,000 to an aggregate principal amount of $243,500,000. The Borrower has also requested and the Required Lenders have agreed, subject to the terms and conditions of this Amendment, to amend certain provisions of the Credit Agreement, as set forth herein. Accordingly, in consideration of the premises and of the mutual agreements herein contained, the parties hereto agree as follows: SECTION 1. Defined Terms . Capitalized terms used herein and not otherwise defined herein shall have the meanings given them in the Credit Agreement. SECTION 2. Amendments . Subject to the satisfaction of the conditions precedent set forth in Section 4 hereof, the Credit Agreement is hereby amended as of the Effective Date (as defined in Section 4 hereof), as follows: (A) Article 1 of the Credit Agreement is hereby amended by amending and restating the following definitions in their entirety to read as follows: 1 1-NY/2188031.7   Applicable Margin  shall mean 0.38%; provided, however , that with respect to that portion, if any, of the outstanding principal amount of all Loans hereunder which exceeds $118,500,000, the term Applicable Margin shall mean 1.00% .   Maximum Loan Amount  shall mean $243,500,000; provided, however , that as of the earlier to occur of (i) the prepayment of the Loans pursuant to Section 2.7(b) or (ii) September 14, 2007, the Maximum Loan Amount shall mean $118,500,000.   Pledged Securities  shall mean all securities and security entitlements held in the Securities Account, including but not limited to all Qualifying Assets and Acceptable Securities, and all shares of Belvedere Capital, BIC and BRC owned by the Borrower.   Qualifying Assets  shall mean any assets, including but not limited to Preferred Equity Interests and Excluded Real Estate Investments acquired by the Borrower, BRC or BIC or other subsidiaries in order for the exchange of Acceptable Securities for shares of the Borrower to be non-taxable. (B) Article 1 of the Credit Agreement is hereby amended by adding the following definition in its proper alphabetical order to read as follows:  
